ALLOWANCE with EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communication: RCE filed on 12/16/2020 and Amendment filed on 05/15/2020.  
In the current Examiner’s Amendment filed on 9/16/2020, the claims 1, 10 and 20-21 have been amended. Clams 3, 5-6, 11 and 13-14 have been cancelled. Claims 1-2, 4, 7-10, 12 and 15-21 are pending in the case.  Claims 1, 10 and 21 are independent claims.

Continued Examination Under 37 CFR 1.114

4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 12/16/2020 has been entered.

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 12/16/2020 was filed after the mailing of a first Office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Amendment
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in several telephone interviews and email communications with the Attorney, Jose Gutman (Reg. #35171) starting from 09/08/2020.

The application has been amended as follows: 
Amendments to the Claims

1.	(Currently Amended)	An apparatus comprising:
	a memory;
	a user interface;
	a control circuit operably coupled to the memory and the user interface and configured to:
determine that a user is interacting with at least one particular content item being presented within the user interface;
determine that a scheduled date and time of a calendar event is occurring within a given time period 
determine at least one participant of the event in response to determining that the scheduled date and time of the event is occurring within the given time period 
present a non-specific sharing option to the user within the user interface based on the scheduled date and time of the event occurring within the given time period 

access a sharing history associated with the user in response to the non-specific share option having been generated;
automatically select one or more sharing actions from amongst a plurality of available candidate sharing actions based on the sharing history being accessed and one or more sharing actions identified by the sharing history that have been previously selected by the user for content having a content type corresponding to a content type of the at least one particular content item;
detect a selection of the non-specific sharing option by the user via the user interface;
display one or more recommended sharing actions comprising the automatically selected one or more sharing actions based on the selection of the non-specific sharing option by the user having been detected; 
receive a selection from the user via the user interface of at least one recommended sharing action of the one or more recommended sharing actions; and
electronically share the at least one particular content item with the at least one participant using the sharing transport mechanism corresponding to the at least one recommended sharing action.

2.	(Original)	The apparatus of claim 1 wherein the apparatus comprises a portable communications device.

3.	(Canceled)

4.	(Previously Presented)	The apparatus of claim 1 wherein the sharing history comprises, at least in part, previously-selected sharing actions regarding at least one of:
	shared-content recipients;
	corresponding temporal data;
	shared-content size; and
	corresponding location data.

5.	(Canceled)

6.	(Canceled)

7.	(Previously Presented)	The apparatus of claim 1 wherein the one or more recommended sharing actions further comprises a recommended shared-content recipient.

8.	(Original)	The apparatus of claim 1 wherein the control circuit is further configured to:
	automatically track user-based content-sharing selections; and
	store information regarding the user-based content-sharing selections in the memory as the sharing history.

9.	(Previously Presented)	The apparatus of claim 8 wherein the control circuit stores the information in the memory as the sharing history as a function of shared-content type.

10.	(Currently Amended)	A method comprising:
by a control circuit:	
determining that a user is interacting with at least one particular content item being presented within a user interface electrically coupled to the control circuit;
determining if a scheduled date and time of a calendar event for which the user is a participant for is occurring while the user is interacting with the at least one particular content item;
presenting a non-specific sharing option to the user within the user interface in response to the scheduled date and time of the calendar event occurring while the user is interacting with the at least one particular content item, wherein the non-specific sharing option is absent any association with a specific sharing transport mechanism for sharing the at least one particular content item; and

wherein based on the non-specific sharing option being presented to the user, 
detecting a selection of the non-specific sharing option by the user via the user interface, wherein the selection generates a non-specific share command for the at least one particular content item, and wherein the non-specific share command indicating that the at least one particular content item is to be shared and is absent any association with a specific sharing transport mechanism;
accessing a sharing history associated with the user in response to the non-specific share command having been generated, wherein the sharing history comprises historical sharing data at least indicating one or more sharing actions and their sharing transport mechanisms previously selected by the user for sharing content;
determining, based on the accessing and a content type of the at least one particular content item, data stored within the sharing history for content having a content type corresponding to the content type of the at least one particular content item,  
determining, from the determined data stored within the sharing history, one or more sharing actions that have been previously selected by the user for the content having the content type corresponding to the content type of the at least one particular content item;
automatically selecting one or more sharing actions from amongst a plurality of available candidate sharing actions, wherein the one or more sharing actions that have been automatically selected correspond to the one or more sharing actions that have been previously selected by the user, wherein each of the one or more sharing actions that have been automatically selected identifies at least a sharing transport mechanism comprising one or more of an application or a service, and wherein different sharing actions are selectable from the plurality of available candidate sharing actions based on the sharing history;
dynamically update, in response to selecting the one or more sharing actions, the user interface to display each of the one or more sharing actions that have been automatically selected as a recommend sharing action, wherein each of the one or more sharing actions is displayed as an icon within the user interface, and wherein a size of the icon for each of the one or more sharing actions is configured to indicate a likelihood of selection by the user;
receiving a selection from the user via the user interface of one recommended sharing action; and
electronically sharing the at least one particular content item with one or more other users using the sharing transport mechanism corresponding to the recommended sharing action.

11.	(Canceled)

12.	(Previously Presented)	The method of claim 10 wherein the sharing history further comprises, at least in part, previously-selected sharing actions regarding at least one of:
	shared-content recipients;
	corresponding temporal data;
	shared-content size; and
	corresponding location data.

13.	(Canceled)

14.	(Canceled)

15.	(Previously Presented)	The method of claim 10 wherein the at least one recommended sharing action further comprises a recommended shared-content recipient.

16.	(Original)	The method of claim 10 further comprising:
	automatically tracking user-based content-sharing selections; and
	storing information regarding the user-based content-sharing selections as the sharing history.

17.	(Previously Presented)	The method of claim 16 wherein storing the information comprises storing the information as the sharing history as a function of shared-content type.

18.	(Previously Presented)	The method of claim 10 wherein the plurality of available candidate sharing actions include email, a one-to-many message service, a pinboard-style photo-sharing website, short service message, multimedia messaging service message, a social-networking service, a Near Field Communications (NFC) service, a BluetoothTM-based service, and a video-clip sharing service.

19.	(Original)	The method of claim 10 further comprising:
detecting opening of the particular content item; and
wherein using the sharing history to display at least one recommended sharing action from amongst a plurality of available candidate sharing actions as regards a particular content item comprises using the sharing history to display the at least one recommended sharing action in automatic response to detecting the opening of the particular content item.

20.	(Currently Amended)	The method of claim 10 wherein the control circuit is further configured to display an opportunity to share at least the one particular displayed content item with participants of the scheduled calendar event.

21.	(Currently Amended)	A method comprising:
by a control circuit:
determining that a user is interacting with at least one particular content item being presented within a user interface electrically coupled to the control circuit;
determining that a scheduled date and time of a calendar event is occurring within a given time period 
determining at least one participant of the calendar event in response to determining that the scheduled date and time of the calendar event is occurring within the given time period 
presenting a non-specific sharing option to the user within the user interface based on the scheduled date and time of the calendar event occurring within the given time period the at least one participant, and wherein the non-specific sharing option is absent any association with a specific sharing transport mechanism for sharing the at least one particular content item;
accessing a sharing history associated with the user in response to the non-specific share option having been generated;
automatically selecting, based on accessing the sharing history, one or more sharing actions from amongst a plurality of available candidate sharing actions based on one or more sharing actions identified by the sharing history that have been previously selected by the user for content having a content type corresponding to a content type of the at least one particular content item;
detecting a selection of the non-specific sharing option by the user via the user interface;
displaying one or more recommended sharing actions comprising the automatically selected one or more sharing actions based on the detecting of the selection of the non-specific sharing option by the user; 
receiving a selection from the user via the user interface of at least one recommended sharing action of the one or more recommended sharing actions; and
electronically sharing the at least one particular content item with the at least one participant of the calendar event using the sharing transport mechanism corresponding to the selected at least one recommended sharing action.

Allowable Subject Matter
7.	Claims 1-2, 4, 7-10, 12 and 15-21 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 10 and 21 when considered as a whole, are allowable over the prior art of record.  
The following is an examiner’s statement of reasons for allowance:
The reference Wessling et al. (US PGPUB 2013/0110925) (hereinafter Wessling) teaches to determine that a scheduled date and time of an event is occurring within a given threshold of the user interacting with the at least one particular content item; determine at least one participant to share (see Figs. 4A-4B and [0036]-[0040] A Share with Meeting dialog 242 may be presented to the user, which may show a list of meetings 244 to which the user is currently joined and/or an option 246 to join or start a new meeting; or a calendar view as shown in Fig. 4B; see [0004] Notes may be created and/or or shared before, during, and/or after the meeting by meeting organizer(s) [e.g., another example of date/time of meeting event within a given threshold of the user interacting with the note]). 
The reference Knight et al. (US PGPUB 2007/0244969) (hereinafter Knight) teaches suggests and teaches “determine at least one participant of the event” for a scheduled event (see Fig. 4 and [0043]-[0050], identity of participant 410; see Fig. 5 and [0051]-[0070], identify participants and send meeting reminders to the participant via many different means, such as text email or audio reminder).
The reference Sparre (US PGPUB 2008/0096603) teaches access a sharing history associated with the user (see Fig. 2 and [0025], storing history data with respect to any previous communication/transmission; see Fig. 3 and [0033], in step S3, the main controller 16 determines the recipient(s) of information content based on the type of the determined information content and the history data stored in the memory 30) and type of the transmitted information content of each previous communication); automatically select one or more sharing actions from the sharing history being accessed that have been previously selected by the user (see [0034] For example, if an image information is determined in step S2 and image information was transmitted to the recipient determined in step 3 via MMS in a previous transmission, the Multimedia Message Service (MMS) is determined as transmission method).
 Wessling as modified by Knight and Sparre fails to clearly teach or fairly suggest the combination of all limitations, specific, ally, the combination doesn’t teach amended new limitations as recited in the independent claims 1, 10 and 15 as shown below. 
determine that a scheduled date and time of a calendar event is occurring within a given time period of the user interacting with the at least one particular content item;
determine at least one participant of the event in response to determining that the scheduled date and time of the event is occurring within the given time period;
present a non-specific sharing option to the user within the user interface based on the scheduled date and time of the event occurring within the given time period, wherein the non-specific sharing option is absent any association with a specific sharing transport mechanism for sharing the at least one particular content item;
access a sharing history associated with the user in response to the non-specific share option having been generated;
automatically select one or more sharing actions from amongst a plurality of available candidate sharing actions based on the sharing history being accessed and one or more sharing actions identified by the sharing history that have been previously selected by the user for content having a content type corresponding to a content type of the at least one particular content item;
detect a selection of the non-specific sharing option by the user via the user interface;
display one or more recommended sharing actions comprising the automatically selected one or more sharing actions based on the selection of the non-specific sharing option by the user having been detected; 
receive a selection from the user via the user interface of at least one recommended sharing action of the one or more recommended sharing actions; and
electronically share the at least one particular content item with the at least one participant using the sharing transport mechanism corresponding to the at least one recommended sharing action.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNG-MU T CHUANG whose telephone number is (571)270-7968.  The examiner can normally be reached on Monday - Friday 930-630 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JUNG-MU T. CHUANG
Primary Examiner
Art Unit 2179



/JUNG-MU T CHUANG/Primary Examiner, Art Unit 2179